Citation Nr: 1535487	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for squamous cell carcinoma.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2012, a statement of the case was issued in August 2013, and a substantive appeal was received in September 2013.

The Veteran testified at a Board hearing in June 2015; the transcript is of record.

The issues of entitlement to service connection for squamous cell carcinoma and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO denied entitlement to service connection for squamous cell carcinoma; a notice of disagreement was received in May 2011, a statement of the case was issued in January 2012, but the Veteran did not perfect a timely appeal.

2.  Additional evidence received since the RO's April 2011 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for squamous cell carcinoma.

CONCLUSIONS OF LAW

1.  The April 2011 RO decision denying entitlement to service connection for squamous cell carcinoma is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the April 2011 RO decision denying entitlement to service connection for squamous cell carcinoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2010, the Veteran filed a claim of service connection for squamous cell carcinoma.  In an April 2011 rating decision, the RO denied entitlement to service connection for squamous cell carcinoma.  The Veteran filed a notice of disagreement in May 2011, a statement of the case was issued in January 2012 but the Veteran did not file a timely substantive appeal.  Moreover, no new and material evidence was received within a year of issuance of the April 2011 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

The May 2012 untimely substantive appeal was accepted as a claim to reopen.  At the Board hearing, the Veteran testified that his squamous cell carcinoma was due to sun exposure while serving in the Republic of Vietnam.  See 06/05/10/2015 VBMS entry, Hearing Testimony at 9.  He never wore a hat, only helmets.  Id. at 10.  There was no shade and sunscreen was not used.  Id.  The Veteran's testimony was not previously of record and concerns causation - an element necessary to establish service connection.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claim not previously established; such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for squamous cell carcinoma is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for squamous cell carcinoma is granted.



REMAND

Squamous cell carcinoma

At the Board hearing, the Veteran testified that he seeks treatment with a dermatologist on a yearly basis.  See 06/05/15 VBMS entry, Hearing Testimony at 11.  The Veteran should be requested to identify the treating dermatologist and after obtaining an appropriate release obtain the identified records.  

An October 2006 diagnosis of squamous cell carcinoma of the left ear is reflected in treatment records.  See 06/24/2010 VBMS entry, Medical Treatment Record Non-Government Facility at 4, 7.  In light of the Veteran's assertions of in-service sun exposure, the Veteran should be afforded a VA examination to assess the etiology of his squamous cell carcinoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Bilateral hearing loss

In August 2012, the Veteran underwent a VA audiological examination to assess the severity of his bilateral hearing loss.  See 08/20/2012 VBMS entry, VA Examination.  At the June 2015 Board hearing, the Veteran testified as to a worsening of symptoms since the VA examination.  See 06/05/15 VBMS entry, Hearing Testimony at 4, 9.  The Board also notes that the Veteran underwent reassessment of his hearing aid in July 2014.  See 10/07/2014 VBMS entry, CAPRI (Providence) at 2.  Afford the Veteran another VA examination to assess the severity of his condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify his treating dermatologist and the dates of treatment, and after obtaining an appropriate release request the Veteran's treatment records.  

If such efforts prove unsuccessful, documentation to that effect should be added to the Virtual folder.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed squamous cell carcinoma.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnosis of record.  

The examiner should provide an opinion as to whether squamous cell carcinoma is at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include sun exposure. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to work.  The examiner should provide supporting rationale for this opinion.

4.  Thereafter, readjudicate entitlement to service connection for squamous cell carcinoma and entitlement to an increased rating for bilateral hearing loss.  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


